Exhibit 10.35

WASHINGTON REAL ESTATE INVESTMENT TRUST

SHORT-TERM

INCENTIVE PLAN

(Effective January 1, 2011)

ARTICLE I. INTRODUCTION

1.1 Purpose. The purposes of the Washington Real Estate Investment Trust 2011
Short-Term Incentive Plan (the “Plan”) contained herein are to allow Washington
Real Estate Investment Trust (the “Trust”) to attract and retain talented
executives, to provide incentives to executives to achieve certain performance
targets, and to link executive compensation to shareholder results by rewarding
competitive and superior performance. In furtherance of those purposes, the Plan
is designed to provide short-term incentive compensation to officers of the
Trust, the amount of which is dependent on the degree of attainment of certain
performance goals of the Trust over one-year performance periods beginning on or
after January 1, 2011.

1.2 Background. The Plan replaces the Short-Term Incentive Plan that became
effective January 1, 2009 (the “Prior Plan”) with respect to one-year
performance periods beginning on or after January 1, 2011. The Prior Plan has
been terminated with respect to performance periods after 2010.

1.3 Overview. Each award under the Plan is comprised fifty percent (50%) of cash
and fifty percent (50%) of restricted common shares of the Trust, which
restricted common shares will have a value equal to the cash component of the
award. The restricted common shares component is comprised of a service-based
portion with a common share value equal to fifteen percent (15%) of the
participant’s annual base salary (the service-based restricted shares) and an
additional performance-based portion (the performance-based restricted shares).
The cash and the performance-based restricted shares are each initially
expressed as a dollar amount that is a multiple of the participant’s annual base
salary, which multiple varies depending on the participant’s job position and
the degree of achievement of the performance goals over the one-year performance
period under the Plan. The cash component of the award is paid upon completion
of the one-year performance period. The dollar amount attributable to the
performance-based restricted shares is converted into a number of restricted
common shares. The service-based restricted shares are subject to a ratable
vesting schedule that normally runs for three years from the first day of the
one-year performance period, and the performance-based restricted shares are
subject to a ratable vesting schedule that normally runs for three years from
the January 1 following completion of the one-year performance period. Grants of
restricted common shares under the Plan are made pursuant to and from the common
share reserve established under the Trust’s 2007 Omnibus Long-Term Incentive
Plan.

1.4 Effective Date. This Plan is effective as of January 1, 2011 (the “Effective
Date”), and was approved by the Compensation Committee of the Board of Trustees
of the Trust (the “Committee”) and by the Board of Trustees of the Trust (the
“Board”) on February 17, 2011.



--------------------------------------------------------------------------------

ARTICLE II. DEFINITIONS

2.1 “Award” means an award of cash and Common Shares subject to vesting under
the Plan.

2.2 “Cause” means

(a) commission by the Participant of a felony or crime of moral turpitude;

(b) conduct by the Participant in the performance of the Participant’s duties to
the Trust which is illegal, dishonest, fraudulent or disloyal;

(c) the breach by the Participant of any fiduciary duty the Participant owes to
the Trust; or

(d) gross neglect of duty which is not cured by the Participant to the
reasonable satisfaction of the Trust within thirty (30) days of the
Participant’s receipt of written notice from the Trust advising the Participant
of said gross neglect.

2.3 “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including any event or occurrence
that constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

(a) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either (1) the then-outstanding
shares of beneficial interest in the Trust (the “Outstanding Trust Shares”) or
(2) the combined voting power of the then-outstanding shares of beneficial
interest the Trust entitled to vote generally in the election of trustees (the
“Outstanding Trust Voting Shares”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Trust or any corporation controlled by the Trust,
or (B) any acquisition by any corporation pursuant to a transaction which
complies with clauses (1) and (2) of subsection (c) of this Section; or

(b) such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the board of directors or trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (1) who was a
member of the Board on the date hereof or (2) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(2) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other

 

2



--------------------------------------------------------------------------------

actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

(c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Trust or a sale or
other disposition of all or substantially all of the assets of the Trust in one
or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (1) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Trust Shares and Outstanding Trust
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of
beneficial interest or stock, as the case may be, and the combined voting power
of the then-outstanding shares or stock, as the case may be, entitled to vote
generally in the election of trustees, or directors, as the case may be,
respectively, of the resulting or acquiring corporation or other entity in such
Business Combination (which shall include, without limitation, a corporation or
other entity which as a result of such transaction owns the Trust or
substantially all of the Trust’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation or other entity referred
to herein as the “Acquiring Entity”) in substantially the same proportions as
their ownership, immediately prior to such Business Combination, of the
Outstanding Trust Shares and Outstanding Trust Voting Shares, respectively; and
(2) no Person (excluding the Acquiring Entity or any employee benefit plan (or
related trust) maintained or sponsored by the Trust or by the Acquiring Entity)
beneficially owns, directly or indirectly, 40% or more of the then outstanding
shares of beneficial interest or stock, as the case may be, of the Acquiring
Entity, or of the combined voting power of the then-outstanding shares of such
corporation or other entity entitled to vote generally in the election of
trustees or directors, as the case may be; or

(d) a liquidation or dissolution of the Trust.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred unless the event also constitutes a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of
Section 409A(a)(2)(v) of the Internal Revenue Code.

2.4 “Common Shares” means common shares of the Trust.

2.5 “Core FAD” means core funds available for distribution of the Trust for the
Performance Period, as adjusted and calculated in accordance with the Trust’s
accounting principles.

2.6 “Core FFO” means core funds from operations of the Trust for the Performance
Period, as adjusted and calculated in accordance with the Trust’s accounting
principles.

2.7 “Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, as a result of which the
Participant is receiving income replacement benefits for a period of not less
than three (3) months under an accident and health

 

3



--------------------------------------------------------------------------------

plan covering employees of the Trust. The determination of whether the
Participant’s physical or mental impairment satisfies the conditions set forth
in this Section shall be made under a disability insurance program covering
employees of the Trust; provided, however, that if the Participant is determined
to be totally disabled by the Social Security Administration, his physical or
mental impairment shall be deemed to satisfy the conditions of this Section.

2.8 “Good Reason” means the occurrence of an event listed in Subsection (a),
(b) or (c) below:

(a) the Trust materially diminishes the Participant’s job responsibilities such
that the Participant would no longer have responsibilities substantially
equivalent to those of other officers holding an equivalent job position to that
held by the Participant before the diminution at companies with similar revenues
and market capitalization;

(b) the Trust reduces the Participant’s annual base salary (except for a
reduction that is a uniform percentage of annual base salary for each officer of
the Trust and does not exceed ten percent (10%) of annual base salary) or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or

(c) the Trust requires the Participant to relocate the Participant’s primary
place of employment to a new location that is more than fifty (50) miles from
its current location (determined using the most direct driving route), without
the Participant’s consent;

provided however, as to each event in Subsection (a), (b) or (c),

(i) the Participant gives written notice to the Trust within thirty (30) days
following the event or receipt of notice of the event of his objection to the
event;

(ii) the Trust fails to remedy the event within thirty (30) days following the
Participant’s written notice; and

(iii) the Participant terminates his employment within thirty (30) days
following the Trust’s failure to remedy the event.

2.9 “Participant” means a person who participates in the Plan pursuant to
Section 3.1.

2.10 “Performance Period” means the period from and including January 1 through
the earlier of December 31 of that year or the date of a Change in Control.

2.11 “Retire” means a Participant resigns upon or after reaching (a) age 55 and
being employed by the Trust for at least twenty (20) years, or (b) age 65.

2.12 “Same Store NOI Growth” means the growth in same store net operating income
of the Trust for the Performance Period as compared to the prior Performance
Period, as adjusted and calculated in accordance with the Trust’s accounting
principles.

 

4



--------------------------------------------------------------------------------

ARTICLE III. ELIGIBILITY AND ADMINISTRATION

3.1 Eligibility. Officers of the Trust who are employees of the Trust as of the
first day of the Performance Period shall be the initial Participants. The
Committee may designate additional employees as Participants during the
Performance Period. If the Committee adds Participants after the first day of
the Performance Period, the Participant’s Award opportunity will be as
established by the Committee by written notice to the Participant in lieu of the
level specified in Section 4.1. Unless otherwise specified by the Committee, the
Award for any Participant who is not a Participant on the first day of the
Performance Period shall be prorated in the proportion that the number of days
the Participant is employed by the Trust during the Performance Period bears to
the number of days in the Performance Period. Once a person becomes a
Participant in the Plan, the Participant shall remain a Participant until any
Award payable hereunder has been paid and is vested or forfeited.

3.2 Administration. The Plan shall be administered by the Committee, which shall
have discretionary authority to interpret and make all determinations relating
to the Plan. Any interpretation or determination by the Committee shall be
binding on all parties.

ARTICLE IV. AWARDS

4.1 Award Opportunity. Each Participant’s total Award under the Plan with
respect to a Performance Period shall be divided into a cash component and a
restricted Common Shares component, each of which shall initially be stated as a
percentage of the Participant’s annual base salary determined as of the first
day of that Performance Period, which percentage shall depend upon the
Participant’s position and (except as to the service-based restricted shares
component shown in the table below) the degree of achievement of threshold,
target, and high performance goals for the Performance Period as set forth in
the table below:

 

         Cash Component
(50%)     Restricted Share  Component
(50%)            Threshold     Target     High     Threshold     Target     High
 

President and Chief Executive Officer

 

Performance-based

Service-based

    


 

58


0

% 


% 

   


 

113


0

% 


% 

   


 

195


0

% 


% 

   


 

43


15

% 


% 

   


 

98


15

% 


% 

   


 

180


15

% 


% 

Executive Vice President

 

Performance-based

Service-based

    


 

48


0

% 


% 

   


 

93


0

% 


% 

   


 

160


0

% 


% 

   


 

33


15

% 


% 

   


 

78


15

% 


% 

   


 

145


15

% 


% 

Senior Vice President

 

Performance-based

Service-based

    


 

35


0

% 


% 

   


 

65


0

% 


% 

   


 

115


0

% 


% 

   


 

20


15

% 


% 

   


 

50


15

% 


% 

   


 

100


15

% 


% 

Managing Director

 

Performance-based

Service-based

    


 

25


0

% 


% 

   


 

50


0

% 


% 

   


 

88


0

% 


% 

   


 

10


15

% 


% 

   


 

35


15

% 


% 

   


 

73


15

% 


% 

 

5



--------------------------------------------------------------------------------

4.2 Performance Goals. The initial performance goals under the Plan are, and are
weighted, as follows:

 

  (a) Objective performance goals, comprised of:

 

  (i) Core FFO per share (20%);

 

  (ii) Core FAD per share (20%); and

 

  (iii) Same Store NOI Growth (20%); and

 

  (b) Subjective goals, comprised of:

 

  (i) strategic acquisition/disposition activity of the Trust for the
Performance Period (20%); and

 

  (ii) individual objectives (20%).

The specific threshold, target and high metrics underlying the objective
performance goals shall be set by the Committee no later than the first 90 days
of the Performance Period (taking into account input from the Board and the
Chief Executive Officer) in which the metrics are to take effect. If the degree
of achievement of any objective performance goal falls between threshold and
target or between target and high performance levels, the portion of the Award
that is dependent upon that performance goal shall be determined by linear
interpolation. If the degree of achievement of any objective or subjective
performance goal falls below threshold, the portion of the Award that is
dependent on that performance goal shall not be paid. At any time, the Committee
may make an assessment of market conditions with respect to the Performance
Period and may in its discretion adjust the performance outcome measures by up
to five percentage points (added to or subtracted from the performance outcome).

On or about completion of the Performance Period, (1) the degree of achievement
of the subjective goals shall be determined (i) by the Committee in its
discretion with respect to the strategic acquisition/disposition activity and
other subjective performance goals (taking into account input from the Board and
a written presentation to be provided by the Chief Executive Officer), and
(ii) with respect to individual objectives, by the Committee in its discretion
with respect to the Chief Executive Officer, and by the Chief Executive Officer
or other immediate supervisor in his or her discretion with respect to all other
Participants (subject to final approval by the Committee), and (2) the Committee
shall evaluate subjective goals performance on a scale of below 1 (below
threshold), 1 (threshold), 2 (target) or 3 (high) or any fractional number
between 1 and 3. If the Committee determines that subjective goals performance
is a fractional number between 1 and 3, the portion of the Award that is
dependent upon subjective goals performance shall be determined by linear
interpolation.

While the objective and subjective performance goals shall apply as of the
Effective Date, such objective and subjective performance goals shall be
re-evaluated by the Committee (taking into account input from the Chief
Executive Officer and the Board) on an annual basis as to their appropriateness
for use with respect to the 2012 Performance Period and subsequent

 

6



--------------------------------------------------------------------------------

Performance Periods under the Plan based on potential future changes in the
Trust’s business goals and strategy. Any modification to the performance goals
shall be approved by the Committee and the Board no later than the first ninety
(90) days of the Performance Period in which the modification is to take effect.

4.3 Eligibility for, Timing and Form of Payment of Award. Except as provided in
Section 4.3(d) or Sections 4.4 through 4.6, the Participant must be employed by
the Trust on the last day of the Performance Period to receive an Award, and the
Award shall be paid as follows:

(a) as of the end of the Performance Period, the dollar amount payable in cash
and the dollar amount payable in restricted Common Shares pursuant to Sections
4.1 and 4.2 shall be determined for each Participant;

(b) of the cash portion of the Award for each Participant, eighty percent
(80%) shall be paid on or before the last day of the Performance Period (except
to the extent that the Participant has made an election to defer such cash
portion of the Award pursuant to Section 4.8) and twenty percent (20%) shall be
paid in the year following the Performance Period by no later than the fifteenth
day of the third month following the end of the Performance Period;

(c) the dollar amount payable in restricted Common Shares for each Participant
shall be divided into the service-based component (in an amount equal to fifteen
percent (15%) of the Participant’s annual base salary as provided in
Section 4.1) and the performance-based component.

(1) The service-based component shall be converted into a number of Common
Shares by dividing the dollar amount by the closing price per Common Share on
January 1 of the Performance Period (or if such January 1 is not a trading day,
the first trading day preceding such January 1) on the exchange on which Common
Shares are traded (the “Service-Based Restricted Shares”).

(2) The performance-based component shall be converted into a number of Common
Shares by dividing the dollar amount by the closing price per Common Share on
the January 1 following the Performance Period (or if such January 1 is not a
trading day, the first trading day preceding such January 1) on the exchange on
which Common Shares are traded (the “Performance-Based Restricted Shares”); and

(d) (1) The Service-Based Restricted Shares shall be issued as of the first day
of the Performance Period (or as of the date of adoption of the Plan in the case
of the 2011 Performance Period) and shall be subject to vesting as provided in
Section 4.4(a).

(2) The Performance-Based Restricted Shares shall be issued in the year
following the Performance Period by no later than the fifteenth day of the third
month following the end of the Performance Period and shall be subject to
vesting as described in Section 4.4(b).

 

7



--------------------------------------------------------------------------------

All such Common Shares shall be awarded under and in accordance with the Trust’s
2007 Omnibus Long Term Incentive Plan.

4.4 Common Shares subject to Vesting.

(a) The Service-Based Restricted Shares shall vest (1) as to one-third of the
shares on the last day of the Performance Period and to an additional one-third
of the shares on each of the two subsequent anniversaries thereof, subject to
the Participant remaining employed by the Trust through the applicable vesting
date, or (2) as to all of the shares, if during the period from the first day of
the Performance Period through the second anniversary of the last day of the
Performance Period, the Participant’s employment is terminated by the Trust
without Cause, or the Participant resigns for Good Reason, Retires, dies or
becomes subject to a Disability while employed by the Trust, or a Change in
Control occurs while the Participant is employed by the Trust.

(b) The Performance-Based Restricted Shares shall vest (1) as to one-third of
the shares on each of the first three anniversaries of the last day of the
Performance Period, subject to the Participant remaining employed by the Trust
through the applicable vesting date, (2) as to all of the shares, if during the
period from the last day of the Performance Period through the third anniversary
of the last day of the Performance Period, the Participant’s employment is
terminated by the Trust without Cause, or the Participant resigns for Good
Reason, Retires, dies or becomes subject to a Disability while employed by the
Trust, or a Change in Control occurs while the Participant is employed by the
Trust, or (3) if, and to the extent determined under Section 4.5 or 4.6, if
applicable.

4.5 Qualifying Termination during the Performance Period. If during the
Performance Period, the Participant’s employment is terminated by the Trust
without Cause, or the Participant resigns with Good Reason, Retires, dies or
becomes subject to a Disability while employed by the Trust, the Participant
shall receive an Award calculated based on the actual levels of achievement of
the performance goals for the entire Performance Period, but the Award shall be
prorated in the proportion that the number of days elapsed from the beginning of
the Performance Period through the date the Participant ceases to be an employee
of the Trust bears to the total number of days in the Performance Period. In
such event, the Performance-Based Restricted Shares issued to the Participant
with respect to such Performance Period shall be fully vested. Notwithstanding
the foregoing, this Section shall not apply to the Service-Based Restricted
Shares (and Section 4.4(a)(2) shall instead be applicable).

4.6 Change in Control during the Performance Period. If a Change in Control
occurs while the Participant is employed by the Trust during the Performance
Period, the Participant shall receive an Award calculated based on the actual
levels of achievement of the prorated performance goals as of the date of the
Change in Control, but the Award shall be prorated in the proportion that the
number of days elapsed from the beginning of the Performance Period through the
date of the Change in Control bears to 365. In such event, the Performance-Based
Restricted Shares issued to the Participant with respect to such Performance
Period shall be fully vested and the number of shares shall be calculated based
on the closing price per Common Share on the exchange on which Common Shares are
traded on the trading day coinciding with (or if that is not a trading day,
immediately preceding) the date of the Change in Control, or if

 

8



--------------------------------------------------------------------------------

Common Shares are no longer traded on an exchange as of such date, based on the
value determined by the Committee in its reasonable discretion based on the
actual or implied price paid in the Change in Control transaction. The Award
shall be issued on the date of the Change in Control. Notwithstanding the
foregoing, this Section shall not apply to the Service-Based Restricted Shares
(and Section 4.4(a)(2) shall instead be applicable).

4.7 Forfeiture. Except as otherwise provided in this Article, any Award that is
not vested as of the earlier of termination of employment or the second
anniversary of the last day of the Performance Period in the case of the
Service-Based Restricted Shares, or the third anniversary of the last day of the
Performance Period in the case of the Performance-Based Restricted Shares, shall
be forfeited.

4.8 Deferral Election as to Cash Portion of Award. Each Participant who is
eligible under the Trust’s Deferred Compensation Plan for Officers (the “DCP”)
may elect to defer all or a portion of the cash portion of the Award that is
payable with respect to a Performance Period on or before the last day of the
Performance Period (i.e., up to eighty percent (80%) of the cash portion of the
Award) by making a timely deferral election under the DCP. Elections must be
made by December 15 of the year prior to the Performance Period, unless
otherwise permitted by the DCP. If a Participant makes deferral election, the
deferral will be converted into restricted share units and held pursuant to the
DCP. The deferred restricted share units will be matched twenty-five percent
(25%) by the Trust in accordance with the terms of the DCP.

ARTICLE V. MISCELLANEOUS

5.1 Dividends on Unvested Shares. Dividends declared with respect to unvested
Common Shares shall be paid currently.

5.2 Payroll Withholding on Cash Portion of Award. The cash portion of the Award
shall be reduced by all required tax withholding and all other applicable
payroll deductions.

5.3 Tax Withholding on Common Shares Portion of Award. In order to satisfy
applicable tax withholding, the portion of the Award payable in Common Shares
shall be reduced by that whole number of vested Common Shares which have a value
equal to the minimum amount of the required tax obligations imposed on the
Trust, and to the extent any remainder of the required tax withholding remains
unsatisfied because no fraction of a Common Share is reduced, the Trust shall
deduct the remainder from other cash payable to the Participant or if no cash is
payable to the Participant, the Trust may require the Participant to remit the
remainder.

5.4 Restrictions on Transfer. Except for the transfer by bequest or inheritance,
the Participant shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to an Award until such date as, and only to the extent that,
cash has been paid or vested shares have been issued. Any such disposition not
made in accordance with this Plan shall be deemed null and void. Any permitted
transferee under this Section shall be bound by the terms of this Plan.

 

9



--------------------------------------------------------------------------------

5.5 Change in Capitalization. The number and kind of shares issuable under this
Plan shall be subject to adjustment pursuant to the provisions of the Trust’s
2007 Omnibus Long-Term Incentive Plan.

5.6 Successors. This Plan shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.

5.7 Notice. Except as otherwise specified herein, all notices and other
communications under this Plan shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

5.8 Severability. In the event that any one or more of the provisions or portion
thereof contained in this Plan shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Plan, and this Plan shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

5.9 No Right to Continued Retention. Neither the establishment of the Plan nor
the Award hereunder shall be construed as giving any Participant the right to
continued service with the Trust.

5.10 Interpretation and IRC Section 409A. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Plan. Sections 1.1 through 1.3 are intended to introduce and summarize the Plan
only and shall not apply for purposes of determining a Participant’s rights
under the Plan. Termination of employment under the Plan shall be considered to
have occurred for purposes of Sections 4.4 and 4.5 only if the Participant has a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code. Awards under the Plan
that are not deferred under the DCP are intended to be exempt from Section 409A
as “short-term deferrals” within the meaning of the Treasury Regulations under
Section 409A, but in any event Awards under the Plan are payable on a specified
date or upon a Change in Control in compliance with Section 409A, and the Plan
shall be interpreted in a manner to be exempt from or otherwise in compliance
with Section 409A.

5.11 Amendment and Termination of the Plan. The Committee reserves the right to
amend or terminate the Plan at any time, provided that no amendment shall
deprive a Participant of any Award that is earned up to the date of the
amendment or termination or result in the acceleration of any award payable
under the Plan if such acceleration would result in any Participants incurring a
tax under Section 409A of the Internal Revenue Code.

5.12 Governing Laws. The laws of the State of Maryland shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws; provided, however, no Common Shares shall be issued except, in
the reasonable judgment of the Committee, in compliance with exemptions under
applicable securities laws.

 

10



--------------------------------------------------------------------------------

WASHINGTON REAL ESTATE INVESTMENT TRUST By:  

/s/ Laura M. Franklin

Title:  

Executive Vice President – Accounting and Administration

 

11